DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II in the reply filed on July 19, 2021 is acknowledged.
Claims 1-3, 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the instant claim 4, it is unclear what is required by “polymer having 0.5 to 3 equivalents of amine pendant groups per liter of the preliminary particulate composition” because the term “equivalent” is commonly defined as the amount of a substance that 
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (4,116,858), optionally further in view of Rezhallah (2012/0288426) and/or Zvezdov et al (“New Type Filtration, Ion-Exchange, Sorption Small Multi Process Water Conditioning Device Used as a Multi Cell Water Deionizer”, 9/2011, 10.5772/23158.)
Lee ‘858 discloses for preparing a particulate, anion exchange resin having microcrystalline LiX.2Al(OH)3 suspended therein, where X = halogen, said process comprising:
impregnating a particulate, anion exchange resin with an aqueous AlCl3 solution,
contacting the so-formed AlCl3- containing resin with an amount of NH4OH sufficient to convert the AlCl3 to Al(OH)3 and, if the resin is in the acid form, enough to convert the resin to the base form,
contacting the so-formed Al(OH)3-containing resin with an aqueous solution containing lithium halide thereby forming a lithium aluminate complex, and 
3, where X is halogen (note claim 5).
In the process of Lee ‘858, since the LiX.2Al(OH)3 is formed on the resin, the LiX.2Al(OH)3 is considered as being deposited on the resin (note Example 1 in the instant specification, the LiX.2Al(OH)3 is also being “deposited” by contacting the resin with various solutions, such as HCl, NaOH, etc.
Lee ‘858 discloses that the anion exchange resin may be any particulate water-insoluble polymeric resin which contains basic amine group attached to the polymeric resin and macroporous anion exchange resins are preferred over the gel-type resins (note column 3, lines 26-30).  By “macroporous”, the term is commonly used in the resin art, it is generally meant that the pores, voids, or reticules, are substantially within the range of about 200 to about 2000 Angstrom.  Another term, meaning the same thing is “macroreticular” (note column 3, lines 31-35).
Of particular interest are macroporous anion exchange resins sold as DOWEX (a trademark of the Dow Chemical Company) MWA-1 as the chloride form of a particular polystyrene highly crosslinked with divinylbenzene having –CH2N(CH3)2 groups attached to the benzene rings (note column 3, lines 36-41).  Other suitable macroporous anion exchange resins include aromatic polymers containing quaternary ammonium groups such as Dowex MSA-1 (note column 4, lines 7-17).  These resins are considered as having amine pendant groups as required in the instant claim 4.  Since it is unclear what is required by “equivalents”, it is assumed that the preliminary resin beads contain polymer having 0.5 to 3 moles of amine pendant groups per liter of the preliminary particulate composition.  Lee ‘858 does not specifically disclose the number of moles of amine pendant group per liter of the resin; however, it would have been obvious to one skilled in the art to use resin with sufficient amount of the amine pendant group in order to obtain the desired pKb (greater than 1 x 10-7 as disclosed in column 3, lines 58-61).
Lee ‘858 discloses that for the Dowex MWA-1, each particle is a reticular solid containing pores of about 200-800 Angstrom in size (note column 44-46).  This range overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Lee ‘858 discloses that the resins have a particle size, generally, of about 20-50 mesh (= 850-300 microns) and internal surface area of about 30-50 m2/g (note column 3, lines 41-44), which fairly suggests that the “surface area” should also be high.  In any event, the surface area is inversely proportional to the particle size; therefore an overlapping range of particle size would give an overlapping range of surface area.  These ranges overlaps the claimed ranges.
Optionally, Rezhallah ‘426 can be applied to teach a process for separating a monovalent metal (such as lithium) from a solution by using a resin media (note claim 1).  The resin can be macroporous (macroreticular).  The term “macroreticular” or “macroporous” resins refers to a resin which is synthesized from a high mesoporous copolymer with higher surface area than the gel resins (note paragraph [0026]).
It would have been obvious to one of ordinary skill in the art to synthesize the macroporous resins as disclosed in Lee ‘858 from a high mesoporous copolymer as suggested by Rezhallah ‘426 because it is a conventional method for synthesizing such resins.
Also optionally, Zvezdov discloses that it is known in the art that Dowex MWA-1 and Dowex MSA-1 have an average pore size of 5-50 nm and 6-13 nm, respectively.
It would have been obvious to one of ordinary skill in the art to reasonably expect that the Dowex MWA-1 and Dowex MSA-1 as disclosed in Lee ‘858 to have the same average pore size as the Dowex MWA-1 and Dowex MSA-1 disclosed in Zvezdov because they are resins of the same trade names.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734